Citation Nr: 0814431	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 
1999 for grant of service connection for lumbar spine 
degenerative arthritis with disc extrusion.  

2.  Entitlement to an effective date earlier than June 9, 
1999 for grant of a total disability rating based on 
unemployability due to service connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to April 
1974.  

The issue of entitlement to an earlier effective date for 
grant of service connection for the veteran's lumbar spine 
disability comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that granted service connection 
for that disability.  As explained in the REASONS AND BASES 
section of this decision, the issue of an earlier effective 
date for grant of a TDIU has not previously been before the 
Board.  

In a June 2006 decision, the Board adjudicated the veteran's 
appeal as to claims for higher evaluations for service-
connected depression and service-connected knee disabilities.  
At that time, the Board remanded to the RO the issues of 
whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
hip disorder and whether a higher evaluation was warranted 
for service connected degenerative arthritis of the lumbar 
spine with disc extrusion at L4-5.  These issues are still 
before the RO.

The Board did not address whether an earlier effective date 
for grant of service connection for the veteran's lumbar 
spine disorder was warranted or whether an earlier effective 
date for grant of a TDIU was warranted.  

The veteran subsequently appealed the June 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an ORDER dated in October 2007, the Court 
granted a joint motion of the veteran and VA's General 
Counsel to remand the June 2006 Board decision to the extent 
that it failed to adjudicate the issue of whether earlier 
effective dates are warranted for service connection for the 
veteran's lumbar spine disorder and for a TDIU.  

The issue of entitlement to an earlier effective date for 
grant of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In an April 1975 rating decision, the RO denied service 
connection for residuals of low back strain.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not appeal.  

2.  At the time of the April 1975 decision, the preponderance 
of medical evidence showed that the veteran had no back 
disability.  

3.  The first claim to reopen a claim of entitlement to 
service connection for a low back disorder was received by VA 
on April 28, 1999.  

4.  In May 2001, the Board issued a decision finding that the 
April 1975 decision was final and that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The April 1975 RO decision that denied service connection 
for residuals of low back strain is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1104 (2007).  

2.  The May 2001 Board decision, that determined the April 
1975 decision to be final, is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2007).

3.  The criteria for an effective date prior to April 28, 
1999, for grant of service connection for lumbar spine 
degenerative arthritis with disc extrusion, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for lumbar spine degenerative arthritis 
with disc extrusion was established in a September 2002 
rating decision, with an effective date of November 1, 1999.  
In a statement of the case issued in March 2004, the RO 
changed the effective date to April 28, 1999. 

In documents dated in July 2003 and August 2003, the veteran, 
through counsel, contended that an effective date earlier 
than that assigned by the RO is warranted for grant of 
service connection for a low back disorder.  He based his 
disagreement on two theories.  

First, he argues that he was never informed of an April 1975 
decision that denied an October 1974 claim for low back pain 
and, thus, that decision did not become final and his grant 
of service connection should depend on that October 1974 
claim.  

Second, he argues that the April 1975 decision denied service 
connection for residuals of low back strain, but failed to 
address whether service connection was warranted for 
degenerative disc disease of his low back and, thus, that the 
date of a claim for service connection for degenerative disc 
disease precedes the April 1975 decision.  

As to his first argument, he has failed to rebut the 
presumption that VA officers properly discharged their 
official duties by timely sending him copy of the April 1975 
decision and his appellate rights.  Additionally, the 
finality of the April 1975 decision was decided in a May 2001 
Board decision, hence litigation of that issue is 
procedurally barred absent a finding that the May 2001 
decision was clearly and unmistakably erroneous.  

As to his second argument, the Board finds that there was no 
separate claim for degenerative disc disease at the time of 
the April 1975 decision.  The veteran did not file such a 
claim.

Beyond this fact, affirmative medical evidence at that time 
demonstrated that the veteran did not have degenerative disc 
disease, or any other disability of his low back disability 
at that time.  

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."  

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(i)(2) (2007).  

Similarly, the effective date of an evaluation and award of 
compensation based on presumptive service connection, by 
application of 38 C.F.R. § 3.307 and §3.309, shall be the 
date entitlement arose, if the claim is received within one 
year of separation from active duty; otherwise the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  C.F.R. § 3.400(b)(2)(ii) (2007).  

The effective date of a final claim, reopened based on 
submission of new and material evidence, where that evidence 
is other than service department records, will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q),(r). 

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

An RO decision becomes final unless the claimant files a 
notice of disagreement within one year of the date of VA's 
mailing of notice of the decision.  38 U.S.C.A. § 7105(b).  
Final RO decisions may not thereafter be reopened or allowed, 
except as otherwise provided by regulations. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. 20.1103.  

Of record is a DD Form 214 showing that the veteran was 
separated from active duty in April 1974.  An application for 
VA benefits was first received in October 1974.  As the 
nature of sickness disease or injuries claimed by the 
veteran, he stated "[l]eft knee is sore.  Received floting 
bones bodies while in Active Service.  Had periods of problem 
with lower back pain.  Right side of Stomach give little 
support Due to tenderness."  

In April 1975, an RO issued a decision finding service 
connection warranted for a left knee disability but denying 
service connection for the other claims, specifically noting 
that there were no residuals of a low back strain shown on 
the veteran's separation examination or by VA examination 
conducted in December 1974.  

The record does not contain a copy of the letter notifying 
the veteran of that decision and of his appellate rights.  It 
is this absence of such a letter that the veteran hinges his 
contention that he was not notified of the April 1975 
decision.  

However, as explained below, the veteran was notified of the 
April 1975 decision by letter dated April 25, 1975.  The 
veteran did not initiate an appeal of that decision and the 
decision became final.  

Regulations in effect at the time of the April 1975 decision 
provided that a claimant will be notified of all decisions 
affecting payment of benefits or granting relief, such notice 
to include the reason for the decision, the date the decision 
was effectuated, the right to a hearing, and the right and 
time period with which he can appeal the decision.  38 C.F.R. 
§ 3.103(e) (1975).  This regulation thus imposed an official 
duty on VA to notify the veteran of the April 1975 decision 
and of his appellate rights.  

There is a presumption of regularity that government 
officials have properly discharged their official duties.  
See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (presumption 
of regularity attaches to "all manner of VA processes and 
procedures"); see also Chemical Foundation, Inc., 272 U.S. 
1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926) (emphasis 
added).  

This presumption of regularity has been consistently applied 
to VA procedures.  The Court has found that a Board decision 
is presumed to have been mailed on the date shown on the 
decision.  See Sandine v. Derwinski, 1 Vet. App. 26 (1990); 
see also Rosler v. Derwinski, 1 Vet. App. 241 (1991).  
Similarly the Court has held that the presumption of 
regularity applies to the mailing of an SOC "in the same 
manner that it apples to the BVA [Board] mailing a decision.  
YT v. Brown, 9 Vet. App. 195, 199 (1996).  

Clear evidence to the contrary is required to rebut the 
presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
see also United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926).  An assertion that the notice was not 
received does not constitute such clear evidence.  Ashley at 
309.  

Examples of clear evidence to rebut the presumption of 
regularity include mailing a Board decision to an incorrect 
address, Piano v. Brown, 5 Vet. App. 25, 26-27 (1993), and a 
Board decision mailing returned as undeliverable coupled with 
other possible and plausible addresses available to the 
Secretary at the time of the decision.  See Cross v. Brown, 9 
Vet. App. 18, 19-20 (1996).  

The veteran has not provided clear evidence to rebut the 
presumption of regularity.  Rather, the veteran has only 
pointed out that the claims file does not contain a copy of a 
notice letter and contends that he was not properly notified 
of the decision.  The Board finds that the mere absence of a 
notification letter from the veteran's claims file, or for 
that matter, his assertion that he did not receive notice, 
does not rise to the standard of clear evidence that VA 
failed to properly discharge its official duties as to 
notifying the veteran of the April 1975 decision and of his 
appellate rights.  Hence, VA is presumed to have mailed the 
decision and timely informed the veteran of his appellate 
rights.  

Moreover, even without relying on the presumption of 
regularity, the preponderance of evidence indicates that VA 
timely informed the veteran of the April 1975 decision and of 
his appellate rights.  Evidence demonstrating that VA 
properly carried out its duties in this regard is provided by 
two VA forms of record.  A VA FORM 20-822 CONTROL DOCUMENT 
AND AWARD LETTER, dated April 25, 1975, refers to a VA FORM 
21-6782 and indicates that a copy was sent to the veteran's 
representative, Disabled American Veterans.  VA FORM 21-6782 
was a form entitled Original Disability Compensation, which 
specified the disorders for which service connection had been 
established.  See Lozano v. Dersinski, 1 Vet. App. 184 
(1991).  VA FORM 21-6782 contained instructions for appealing 
VA decisions.  The April 25, 1975 VA FORM 20-822 contains the 
veteran's address, which is the same address that he listed 
in correspondence received by VA from him in April 1980, 
indicating that VA sent notice to the correct address.  
Execution of the VA FORM 20-822 was part of VA's 
administrative process and thus is evidence that VA officials 
carried out their official duties, including properly 
notified the veteran and his representative of the April 1975 
decision and of his appellate rights.  

Also associated with the claims file is a VA-FORM 21-6798, 
entitled DISABILITY AWARD, and dated April 23, 1975.  This 
document indicates that the denial of claims for residuals of 
low back strain and a stomach disability, and indicates that 
there was an original and four copies of this form, with 
copies to the holder of power of attorney, and INSURANCE -
VAC.  This was also part of the administrative process 
carried out by VA with regard to this veteran and is more 
evidence that VA officials properly carried out their duties, 
including sending proper notification to the veteran.  

The veteran's own writings to VA also provide evidence that 
VA properly notified him of the decision and his rights.  On 
April 28, 1999, the RO received a writing from the veteran 
stating in its entirety: 

Please be advised that I would like to 
reopen my claim for [service connection] 
on a back condition.  I filed back in 
1974 for this condition but was denied 
because of no treatment form my service 
medical records." I now wish to submit 
the below records which you should have 
used previously as they were taken out of 
my "C" file.  In any event, please 
reconsider my claim [and] schedule a C&P 
exam for rating purposes.  

This language shows that the veteran was aware that VA had 
denied his 1974 claim.  He specifically asked that VA 
"reopen" his claim and stated his understanding of why the 
claim was denied.  This is strong evidence that VA did 
properly carry out its administrative duties to timely notify 
the veteran of the April 1975 decision and of his appellate 
rights.  

Importantly, it also provides evidence against the veteran's 
overall credibility with the VA.  Simply stated, the Board 
finds that the veteran is not an accurate historian. 

Also of note is that VA sent the veteran a copy of his rating 
decision in July 1989.  This was in response to a June 1989 
letter from the veteran requesting a copy of his 
"Compensation and Disability Rating Factor" with regard to 
his application for employment with the U.S. Postal Service.  
Thus, even if the veteran had not been apprised of the April 
1974 rating decision contemporaneous to that decision, he was 
given a copy of the decision in July 1989.  

The Court has stated that, even if VA fails to mail a 
document to a claimant, tolling a statutory or regulatory 
time period to respond to that document, a subsequent mailing 
cures the defect and starts the clock as to such response.  
See Matthews v. Principi, 19 Vet. App. 23 (2005).  In 
Matthews, the appellant argued that he had not received a 
statement of the case from the RO and therefore, the time 
period had never began to run for filing a substantive 
appeal.  Id.  However, some time after the appellant's notice 
of disagreement with the decision, VA provided a copy of the 
appellant's claims file, which included a copy of that 
statement of the case, to the veteran's attorney.  Id.  The 
Court found that this action by VA cured any defect in 
mailing, and, that even if the veteran was not previously 
provided the statement of the case, the period for filing a 
substantive appeal ran out 60 days after the claims file was 
provided to his attorney.  Id.  

Similarly, in the instant case, even if the veteran was not 
provided with a copy of the April 1975 decision 
contemporaneous to that decision, such defect was cured by 
the July 1989 mailing.  The veteran did indicate any 
disagreement with that decision within one year of July 1989.  

In short, the veteran has not provided clear evidence to 
rebut the presumption of regularity that VA officials carried 
out their official duties by mailing timely mailing to him 
and his representative a copy of the April 1975 rating 
decision and his appellate rights.  Even had he rebutted the 
presumption, the preponderance of the evidence shows that VA 
officials carried out their duties to properly notify the 
veteran.  

Finally, the veteran was again sent a copy of his rating 
decision in July 1989, curing any possible defect in mailing 
the decision earlier (which the Board does not concede) and 
failed to respond to that mailing within one year.  Hence, 
the Board finds that the veteran was properly notified and 
the April 1975 decision is final.  

Furthermore, although the Board has explained why the April 
1975 decision became final prior to the veteran's April 28, 
1999 claim to reopen, his current appeal fails on separate 
and independent grounds.  Irrespective of the details 
surrounding the April 1975 decision, the veteran is 
procedurally barred from arguing that the April 1975 decision 
because the May 2001 Board decision has already decided that 
issue.  

In May 2001, the Board issued a decision in which the Board 
specifically concluded that the April 1975 decision was final 
and that new and material evidence had been submitted to 
reopen the claim.  That Board decision is final.  See 38 
C.F.R. § 20.1100 (2007).  Under the doctrine of the law of 
the case, questions settled on former appeal of the same case 
are no longer open for review.  See Browder v. Brown, 5 Vet. 
App. 2168, 270 (1993).  Such settled questions will not 
generally be reviewed or reconsidered.  Id.  

The Board notes that if the veteran wishes to dispute the 
finality of the April 1975 decision, he must first overcome 
the May 2001 Board decision.  Since that decision did not 
disallow a claim, overcoming that decision cannot be 
accomplished by submission of new and material evidence.  See 
38 U.S.C.A. § 5108 (stating that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim). (emphasis 
added).  The only avenue open to the veteran, to overcome the 
May 2001 Board decision, is to show that the May 2001 
decision contained clear and unmistakable error.  

The Board now turns to the veteran's second argument.  In a 
statement dated in July 2003, the veteran argued through his 
attorney that his service records contained a diagnosis of 
lumbar disc disease but that VA had not denied service 
connection for this particular disorder or informed him that 
service connection had been denied for this disorder.  He 
argues that there was a claim for service connection for 
degenerative disc disease of his back which was never 
adjudicated.  From this, he concludes that the date of grant 
for a low back disorder should be effective based on the 
October 1974 claim.  

In the Brief to the Court, the veteran's attorney cites Best 
v. Brown, 10 Vet. App. 322 (1997) in support of this 
argument.  Reliance on the case is misplaced by counsel for 
the appellant.  

In Best the claimant filed a claim seeking service connection 
for residuals of pneumonia, shrapnel wounds, a foot 
condition, and a nervous disorder.  Id. at 523.  Four months 
later the RO issued a decision granting service connection 
for tinea pedis and residuals of shell fragment wound, but 
did not mention the nervous disorder.  Id.  A VA examination 
followed 14 months later, resulting in diagnoses of 
generalized anxiety disorder, alcohol abuse, adjustment 
reaction, and a mixed personality disorder.  Id.  Four months 
after that examination, the RO issued a rating decision 
denying service connection for generalized anxiety disorder, 
with personality disorders and adjustment reaction.  Id. at 
323.  That decision explained the reasons why the claims for 
a personality disorder, adjustment reaction, and alcohol 
abuse were denied, but did not explain the reason for denying 
service connection for a generalized anxiety disorder.  Id.  
In a letter sent to that claimant, the RO told him that 
service connection had been denied for a personality 
disorder, adjustment reaction, and alcohol abuse but made no 
mention of denying a claim for generalized anxiety disorder.  
Id.  

The Court in Best determined that there was no evidence to 
show that the RO finally adjudicated a claim for a 
generalized anxiety disorder and had thus committed a 
procedural error by failing to adequately notify the claimant 
that it was denying service connection of all diagnosed 
disorders, including a generalized anxiety disorder.  

In Best, at the time of the RO's issuance of the rating 
decision the claimant was diagnosed with generalized anxiety 
disorder.  There was no dispute that the veteran had a 
generalized anxiety disorder.  Generalized anxiety disorder 
clearly fell within the claim for a nervous disorder.  By 
informing the veteran of denials for other disorders for 
which he had a current diagnosis, all of which reasonably 
fell under the umbrella of a nervous condition, but not even 
mentioning the reason for denying service connection for a 
generalized anxiety disorder and informing him in a letter of 
the denial of all but the generalized anxiety disorder, one 
could not but assume that VA had not decided whether 
generalized anxiety disorder warranted service connection.  

Under the facts of Best, a reasonable person would be left 
unsure as to whether service connection for a generalized 
anxiety disorder had been denied, particularly given that 
initial claimed disabilities had already been the subject of 
more than one decision.  

Simply stated, Best does not support the argument because the 
instant case is clearly distinguishable from Best.  

In the July 2003 statement, the veteran's attorney stated 
that the veteran was diagnosed with lumbar disc disease 
during service.  In so doing, she ignores most of the record.  
The only reference to a disc is found in an April 1971 entry 
which states "Pt. L.P.B _ ? disc [an illegible entry which 
could be 'disease'] - discharged to d [illegible ] ago - 
still having some problem - wants light duty excuse-."  

This is followed by a May 1971 orthopedic consult report with 
an impression that the veteran had back pain, probably 
muscular strain, now almost entirely resolved.  All other 
references in the service medical records are to back strain.  

In December 1974, the veteran underwent VA examination, 
including x-rays of his lumbar spine.  The x-ray report 
stated in pertinent part "normal disc spacing - no arthritic 
or disc degenerative disease - no spurring or lipping of the 
bodies - normal outline of the sacroiliac joints - negative 
study."  Diagnoses rendered by the physician who conducted 
the examination included "No abnormal clinical findings, low 
back.  (Negative X-ray) - Lumbo-sacral strain by history."  

The instant case is clearly distinguishable from Best in that 
the veteran's March 1974 separation from service medical 
examination clinically evaluated the veteran's spine as 
normal and the December 1974 VA examination not only did not 
diagnose a back disorder, including lumbar disc disease, but 
affirmatively found by medical evidence, including x-rays, 
that the veteran did not have disc disease or any back 
disorder.  There was no claim, either asserted by the veteran 
or inferred from medical evidence, for lumbar disc disease.  
Furthermore, the April 1975 decision adjudicated all of the 
claims that the veteran had filed; there were no multiple 
decisions to leave the veteran wondering if more were to 
come.  Hence, there was no reason to question whether service 
connection had been decided as to a disc disorder of the 
veteran's low back.  

The April 1975 rating decision addressed the claim filed by 
the veteran in October 1974 and the evidence of record.  The 
veteran had no current diagnosis of disc disease at the time 
of that decision and there is no pending claim for a disc 
disorder of the veteran's back.  

In summary, the veteran's October 1974 claim stated in 
pertinent part, "[h]ad periods of lower back pain."  No 
disorder of the veteran's low back was diagnosed pursuant to 
current examinations.  The RO adjudicated this claim in April 
1975.  No more is required, the regulations do not require 
that the RO's rating decision discuss all notations in the 
service medical record and that somehow failure to do so 
leaves claims unadjudicated.  If the veteran believed his 
claim to have been wrongly denied, or believed that the RO 
did not address his claim, the remedy was to file a timely 
notice of disagreement.  This the veteran did not do.  

In conclusion, the veteran's claim for a low back disorder 
was denied by the RO in a rating decision dated in April 
1975.  It is presumed that VA notified him of the decision 
and his appellate rights.  That presumption has not been 
rebutted.  Even without operation of the presumption the 
preponderance of the evidence shows that VA fulfilled its 
duty to notify the veteran of the April 1975 decision and his 
appellate rights and that decision is final.  Independently, 
absent a finding that the May 2001 Board decision contained 
clear and unmistakable error, litigation of the finality of 
the April 1975 decision is barred.  On April 28, 1999 the 
Board received the veteran's claim to reopen the previously 
denied claim for a low back disorder.  Prior to April 28, 
1999, there was no separate claim for degenerative disc 
disease of the low back.  Thus, the effective date of the 
grant of service connection for a low back disorder can be no 
earlier than April 28, 1999.  

The preponderance of the evidence, as described above, is 
against the veteran's claim for an effective date earlier 
than April 28, 1999 for grant of service connection for a low 
back disability.  Hence his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case the veteran filed his claim to reopen in April 
1999 and the RO initially denied his claim in December 1999, 
prior to enactment of the VCAA in November 2000.  The Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO rating decision in 
January 1999 the RO did not err in not providing such notice.  
Pelegrini at 120, VAOPGCPREC 7-2004.  The Court did state 
that the veteran does have the right to VCAA content-
complying notice and subsequent VA process

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The veteran's claim which ultimately led to this appeal was a 
claim to reopen a previously disallowed claim.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The purpose of the VCAA notice specified in Kent is to 
provide the veteran with information to help the veteran 
substantiate that portion of his claim, that is, to aid him 
in reopening his previously denied claim.  Here, the 
veteran's claim has been reopened and service connection has 
been granted, so the need for the notice in this case no 
longer exists.  For this reason, to the extent that VA failed 
to provide him with the notice specified in Kent, such error 
is harmless and results in no prejudice to the veteran.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was partially satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in October 2001 that fully addressed all four 
notice elements but did not address assignment of disability 
ratings and effective dates.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  Although the notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
The Board realizes that this notice is without practical 
benefit at this point because the notice only applied to 
establishing service connection, which has been accomplished.  

VCAA notice as to assignment of effective dates and 
disability ratings has not been provided in this case.  
However, the veteran, through counsel, has demonstrated 
considerably greater actual knowledge of how VA assigns 
disability ratings and effective dates than VCAA notice would 
have provided.  Hence, the absence of notice as to assignment 
of disability ratings and effective dates is not prejudicial 
to the veteran.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the veteran has been advised by counsel.  He 
has argued caselaw interpreting the assignment of effective 
dates and disability ratings in far greater detail than VCAA 
notice would have apprised him.  Thus, the Board finds that 
he has actual knowledge of that notice would have provided.  
For this reason, the Board finds that any lack of VCAA notice 
in this case is not prejudicial to the veteran.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran has submitted relevant 
records of private treatment from "M.K.", M.D. and "T.H.", 
Ph.D. Appropriate VA examinations of the veteran's spine were 
afforded the veteran in April 2002 and August 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

An effective date earlier than April 28, 1999 for grant of 
service connection for lumbar spine degenerative arthritis 
with disc extrusion is denied.  


REMAND

The veteran contends that he is entitled to an effective date 
earlier than June 9, 1999 for grant of a TDIU.  This issue 
comes to the Board through the October 2007 Order of the 
Court which granted the parties' joint motion.  The basis of 
the joint motion is very unclear.      

Importantly, in addressing the joint motion and Court order, 
one of the matters the Board must also address is which issue 
or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  

In essence, the following sequence is required:  There must 
be a decision by the RO; the veteran must timely express 
disagreement with the decision; VA must respond by issuing a 
statement of the case that explains the basis for the 
decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to 
resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

Simply stated, a joint motion does not grant the Board 
jurisdiction of a claim. 

In a rating decision dated in October 1999, the RO granted a 
TDIU, effective June 9, 1999.  The next communication 
received from the veteran or any of his representatives that 
mentions the TDIU or an effective date was received in May 
2003 from the veteran's attorney.  No statement of the case 
has been issued with regard to this issue.  Indeed, the 
claims file is absent for any indication that the RO has 
considered whether a timely notice of disagreement has been 
received as to the effective date of the grant of a TDIU.  

Nor has the RO considered whether the veteran's contention is 
a freestanding claim for an earlier effective date.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  

Based on the above, the joint motion appears to be asking the 
Board to adjudicate or "address" a claim that was not 
before the Board in June 2006, though this is very unclear in 
light of the joint motion language that the Board's decision 
of June 2006 "arguably" failed to address these claims.  
See October 2007 Joint Motion at page one.  The Joint Motion 
appears instead to ask the Board to "discuss" whether this 
issue was raised (see Joint Motion at page five) 
notwithstanding the history of this case.

In short, the claims file is absent for any evidence that the 
veteran has initiated an appeal of the decision that granted 
a TDIU or that the RO has considered the issue of an earlier 
effective date for a TDIU.  Hence, the Board is without 
jurisdiction to render a decision on this issue at this time.  
However, in light of the Court's order, which must be obeyed, 
the RO must consider the matter in the first instance as well 
as ensuring that the veteran has received all necessary VCAA 
notice.  


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
regarding the issue of an earlier 
effective date for grant of a TDIU.  This 
letter should include the notice clarified 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) as to the five elements of a 
service connection claim, including 
assignment of disability ratings and 
effective dates.  

2.  Then, adjudicate the issue of whether 
an effective date earlier than June 9, 
1999 is warranted for a grant of a TDIU.  
To the extent that the provisions of 
38 U.S.C.A. § 7104, § 7105(a), and Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), are 
applicable, such should be addressed.  

3.  If, and only if, the veteran appeals 
the adjudication, ensure that a statement 
of the case is issued and, if, and only 
if, the veteran timely perfects an appeal 
to the Board, return the matter to the 
Board for appellate consideration.  

4.  All actions requested by the Board in 
the June 2006 Board remand should be 
undertaken.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


